IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





WR-53,613-04


EX PARTE LARRY RAY SWEARINGEN




ON APPLICATION FOR WRIT OF HABEAS CORPUS
IN CAUSE NO. 99-11-06435-CR FROM THE

9TH DISTRICT COURT OF MONTGOMERY COUNTY



Per Curiam.

ORDER


	This is a subsequent application for writ of habeas corpus filed pursuant to Texas
Code of Criminal Procedure, Article 11.071, Section 5.
	Applicant was convicted of capital murder on June 28, 2000, and sentenced to death. 
We affirmed the conviction and sentence on direct appeal.  Swearingen v. State, 101
S.W.3d 89 (Tex. Crim. App. 2003).  On March 11, 2002, applicant filed his initial
application for writ of habeas corpus pursuant to Article 11.071.  We denied relief.  Ex
parte Swearingen, No. WR-53,613-01 (Tex. Crim. App. May 21, 2003).  On January 22,
2007, applicant filed this subsequent application.  We determined that six of his claims met
the requirements for consideration of subsequent claims and remanded to the convicting
court for resolution.  Ex parte Swearingen, WR-53,613-04 (Tex. Crim. App. January 23,
2007).  After conducting a hearing, the convicting court resolved the issues, entered
findings of fact and conclusions of law.  The convicting court recommended that relief be
denied.
	We have reviewed the record and the findings and conclusions of the convicting
court.  The convicting court's findings and conclusions are supported by the record, and we
adopt them.  The relief sought is denied.  The stay previously entered in this case is lifted.
	IT IS SO ORDERED THIS THE 16TH DAY OF JANUARY, 2008.
Do Not Publish